Citation Nr: 0705114	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to July 
1964.  The veteran is deceased, and the appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In July 2006, the appellant testified before the undersigned 
Acting Veterans Law Judge at a Board hearing at the RO.  

In August 2006, the Board granted the appellant's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).  

In September 2006, the Board requested a medical opinion from 
the Veterans Health Administration.  In November 2006, the 
Board received the opinion.  In December 2006, the Board 
provided the appellant with a copy of the opinion and 
requested that she review it and send any additional evidence 
or argument.  

In February 2007, the appellant submitted additional evidence 
and argument to the Board.  As she also submitted a waiver of 
initial review by the RO, the Board will consider the 
additional evidence and argument in conjunction with this 
appeal.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The veteran died in February 2004 at age 84.  The 
immediate cause of death was cerebrovascular disease; no 
other conditions were identified as leading to the immediate 
cause of death.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of injuries to both knees, 
including arthritis and limitation of extension; residuals of 
injuries to both ankles, including arthritis and limited 
motion; and scars of the right leg.  The combined evaluation 
of the veteran's disabilities was 80 percent.

4.  The veteran's service-connected knee, ankle, and scar 
disabilities did not cause or contribute substantially or 
materially to cause his death.

5.  The veteran's cerebrovascular disease was not shown in 
service or within one year thereafter, and it is not shown to 
be related to any incident of service.

6.  The veteran's diabetes mellitus was not shown in service 
or within one year thereafter, and it is not shown to be 
related to any incident of service.

7.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1116, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a March 2004 letter sent prior to the 
adjudication of the claim, the RO provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for dependency and indemnity 
compensation (DIC) benefits, including service connection for 
the cause of the veteran's death, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence will be obtained by VA, and the need 
for the appellant to advise VA of or submit any further 
evidence in her possession.  Then, in a June 2006 letter, the 
RO provided notice of the information and evidence needed to 
establish a disability rating and effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  The Board notes the 
appellant's contention that that are outstanding private 
medical records pertinent to the appeal, namely post-service 
records from Dr. M.  However, the Board observes that she has 
not been able to obtain those records, and she has not been 
able to provide an address for VA to make a request for those 
records.  Furthermore, she stated on her VA Form 9 that no 
one alive can corroborate the contents of those records.  
Lastly, in a statement received in February 2007, the 
appellant again indicated that those records are unavailable.  
Thus, the Board finds that all relevant available evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
appellant.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2006).

To establish service connection for the cause of the 
veteran's death (i.e. entitlement to DIC), the evidence must 
show that a disability incurred in or aggravated by service 
caused or contributed substantially or materially to the 
veteran's death.  The issue involved will be determined by 
the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.  38 C.F.R. § 3.312(a) (2006).

A service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the veteran's death; combined 
to cause death; aided or lent assistance to the production of 
death; or resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
other disease or injury causing death, as opposed to merely 
sharing in the production of death.  Id.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In adjudicating the appellant's claim, the Board must also 
consider whether the disability that caused the veteran's 
death - cerebrovascular disease - may be service-connected.  
Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: the appellant's multiple 
contentions, various lay statements, service medical records, 
VA medical records, VA examination reports, and an expert 
medical opinion from the Veterans Health Administration.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran died in February 2004 at age 84.  The immediate 
cause of death was cerebrovascular disease; no other 
conditions were identified as leading to the immediate cause 
of death.

At the time of the veteran's death, service connection was in 
effect for residuals of injuries to both knees, including 
arthritis and limitation of extension; residuals of injuries 
to both ankles, including arthritis and limited motion; and 
scars of the right leg.  The combined evaluation of the 
veteran's disabilities was 80 percent.

The appellant contends, in essence, that the veteran was 
diagnosed with diabetes within one year after separation from 
service and that diabetes lead to the cause of the veteran's 
death - cerebrovascular disease.

Initially, the Board observes that the record fails to show 
that any of the veteran's service-connected disabilities 
caused or contributed substantially or materially to cause 
his death.  Indeed, the appellant does not even contend this.  
Thus, the Board finds that the veteran's service-connected 
knee, ankle, and scar disabilities did not cause or 
contribute substantially or materially to cause his death.

The Board next observes that the record fails to show that 
the veteran's cerebrovascular disease had its onset in 
service or within one year after separation from service, or 
that it is related to any incident of service.  Indeed, the 
appellant also does not contend this.  Thus, the Board 
concludes that service connection is not warranted for 
cerebrovascular disease.

The Board observes, however, that the veteran's 
cerebrovascular disease has been linked to his diabetes 
mellitus.  In this regard, a February 2004 private medical 
record reflects that the veteran had advanced cerebrovascular 
disease related to long term insulin dependent diabetes 
mellitus.  Thus, the Board must now determine whether the 
veteran developed diabetes mellitus in service or to a 
compensable degree within one year after separation from 
service.

An April 1961 laboratory report in the veteran's service 
medical records reflects a trace amount of sugar in the 
urine; however, the veteran was not diagnosed with diabetes 
at that time.  His April 1964 separation examination report 
reflects a negative urine test.  

Post service, a July 1965 VA examination report reflects the 
veteran's reported history of being on a diet for sugar.  
Post-prandial glucose was 115 mg%; urine sugar was negative.  
The examiner noted that the veteran had a history of diabetes 
since 1964, that the veteran was on no medication, and that 
the veteran was on a diabetic diet.  A September 1970 VA 
examination report reflects the veteran's reported history of 
diabetes and that he was then on medication.  No diagnostic 
testing was conducted at that time and no diagnosis of 
diabetes mellitus was provided.

Both the appellant and veteran have asserted that he had been 
treated for diabetes since 1964.  The record reflects, 
however, that medical records from that period of time are 
unfortunately not available.  Medical reports dated in the 
1980s show a diagnosis of diabetes mellitus.  

Given the above, the Board decided to ask a medical expert to 
provide an opinion in this case.  Accordingly, in September 
2006, the Board requested a medical opinion from the Veterans 
Health Administration.  The medical expert opinion was 
received in November 2006.

The medical expert begins by stating that it is very likely 
that the veteran's diabetes was causally related to his 
cerebrovascular disease.  Thus, the Board observes that he 
corroborates the private medical evidence linking the 
veteran's cerebrovascular disease to diabetes mellitus.  He 
then provides an overview of the development of the 
standardization of the diagnosis of diabetes mellitus, noting 
that diabetes was historically diagnosed if the two-hour 
post-prandial venous blood glucose was 130 or more and 
currently diagnosed based on a fasting blood glucose of 126 
or more on two separate occasions, a random blood glucose of 
200 or more in the presence of symptoms of diabetes, and a 
glucose tolerance test with two-hour post-prandial blood 
glucose of 200 or more.  The medical expert points out that 
urinalysis has never been standardized as a method to 
diagnose diabetes.  

The medical expert then notes the veteran's April 1961 
urinalysis showing a trace of sugar but points out that 
numerous prior and subsequent urine tests were negative for 
sugar.  He also notes the blood glucose of 115 in July 1965 
but points out that the number of post-prandial hours is not 
given.  The Board views this statement as indicating that the 
above blood glucose reading is inconclusive.  The medical 
expert then states that the available records do not support 
the diagnosis of diabetes either by current diagnostic 
criteria or by the criteria that were being used in 1965.  He 
thus concludes that it is not likely that the veteran's 
diabetes mellitus had its onset during military service or 
within one year after separation.

Given the above, the Board finds that the veteran's diabetes 
mellitus was not shown in service or within one year 
thereafter.  The Board further notes that the appellant has 
not presented any competent and credible medical evidence 
otherwise linking the veteran's diabetes mellitus to service.  
Thus, the Board concludes that service connection is not 
warranted for diabetes mellitus.

The Board notes that the medical expert erroneously cited the 
veteran's separation date as April 1, 1964.  However, the 
Board observes that the request for the medical opinion 
provided to the medical expert correctly provided the 
veteran's active duty period as March 1943 to July 1964.  
Moreover, based on the expert's notation that the July 1965 
blood glucose of 115 was not accompanied by the number of 
post-prandial hours, the Board observes that the expert 
considered the result insufficient to support a diagnosis of 
diabetes.  This observation is supported by the expert's next 
statement in which he states that the available records do 
not support the diagnosis of diabetes either by current 
diagnostic criteria or by the criteria that were being used 
in 1965.  As the July 1965 finding falls near the end of the 
one year period after separation, the Board observes that the 
medical expert's conclusion remains valid despite his citing 
of a separation date in April 1964.  

The Board does not find the above error to be of significance 
in light of the medical opinion as a whole, which clearly 
indicates that the veteran did not have diabetes in service 
or within one year thereafter.  The Board also does not find 
the opinion to be ambiguous, and thus a remand for 
clarification is not required.  It is clear from the opinion 
as a whole that the veteran did not have diabetes in service 
or within one year thereafter.  

The Board acknowledges the appellant's contentions that the 
cause of the veteran's death is related to diabetes mellitus, 
which she asserts was diagnosed within one year after 
separation from service.  The Board observes, however, that 
she, as a layperson, is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).


Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


